467 F.2d 210
UNITED STATES of America, Plaintiff-Appellee,v.Carl Johannes ANDERSON, Defendant-Appellant.
No. 72-1948.
United States Court of Appeals,Ninth Circuit.
Sept. 28, 1972.Rehearing Denied Dec. 6, 1972.

W. Edward Morgan (argued), Tucson, Ariz., for defendant-appellant.
Joseph S. Jenckes, V, Asst. U. S. Atty.  (argued), William C. Smitherman, U. S. Atty., Phoenix, Ariz., for plaintiff-appellee.
Before MOORE,* MERRILL and TRASK, Circuit Judges.
PER CURIAM.


1
Appellant contends that compelling a conscientious objector to perform civilian work violates the First and Thirteenth Amendments of the Constitution of the United States.  United States v. Campbell, 439 F.2d 1087 (9th Cir. 1971), holds to the contrary.


2
Judgment affirmed.



*
 Honorable Leonard P. Moore, Senior United States Circuit Judge of the Second Circuit, sitting by designation